Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 2, 5-9 and 11 are allowed.
The following is an examiner’s statement of reasons for allowance: the present invention is directed at an 	IMAGE FORMING APPARATUS PRINTING A DESIGNATED PART OF PRINT DATA IN A SPECIAL COLOR.
Claims 1, 2, 5-9 and 11 are allowable over the prior art because the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior art that teaches either individually or in combination the following underlined limitations:
Claim 1: “... displaying, for each attribute of a plurality of attributes of drawing data to be printed, including text data, graphics data, and image data, a settable switch to enable/disable use of a special color for the attribute, and displaying screen elements to set, when enabling use of the special color for a particular attribute of the plurality of attributes, a particular RGB value such that all parts of the drawing data having the particular attribute and having the set particular RGB value are to be printed in a special color, the drawing data being included in print data to be transmitted to an image forming apparatus.”
Claim 9 is similarly cited as claim 1 above.
Dependent claims 2 and 11 are inherently allowed.
Claim 5: “... receive print data, including special color setting information indicating, for each attribute of the print data including text data, graphics data, and image data, a combination of a flag indicating whether the special color printing is enabled or disabled for the attribute, and a particular RGB value that should be printed in the special color; when a part of the print data having a particular attribute for which the special color printing is enabled has an RGB value other than the particular RGB value.”
Claims 6-8 are inherently allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA DIANE REINIER whose telephone number is (571)270-5082.  The examiner can normally be reached on M-Th 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BARBARA D REINIER/Primary Examiner, Art Unit 2672